 Case: 4:21-cv-00816-SRC Doc. #: 1-5 Filed: 07/06/21 Page: 1 of 3 PageID #: 47




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

ADRIANNA THURMAN                                 )
                                                 )
                  Plaintiff,                     )
                                                 )
       v.                                        )       Cause No. 4:21-cv-00816
                                                 )
ST. LOUIS COUNTY, et. al.                        )       JURY TRIAL DEMANDED
                                                 )
                  Defendants.


   NOTICE OF REMOVAL TO FEDERAL COURT PROPOUNDED TO PLAINTIFF

       COMES NOW, Defendant St. Louis County, by and through the undersigned counsel,

and provides Notice pursuant to 28 U.S.C. §1446, that it has filed a Notice of Removal with the

United States District Court for the Eastern District of Missouri, removing the above-captioned

case from St. Louis County Circuit Court (Cause No. 21SL-CC02526) to the United States

District Court.

       PLEASE TAKE NOTICE that this Notice of Removal to Federal Court Propounded to

Plaintiff, a copy of the Notice of Removal filed in Federal Court, and a copy of the Notice of

Filing for Removal to Federal Court filed in State Court have been filed and provided to plaintiff,

thereby effectuating the removal of this action to the United States District Court for the Eastern

District of Missouri, pursuant to 28 U.S.C. §1446.


                                                     Respectfully submitted,

                                                     BETH ORWICK
                                                     COUNTY COUNSELOR

                                                 By: /s/ Catherine M. Robertson   _
                                                     Catherine M. Robertson #63200MO
                                                     Associate County Counselor




                                                                                              C
Case: 4:21-cv-00816-SRC Doc. #: 1-5 Filed: 07/06/21 Page: 2 of 3 PageID #: 48




                                         Office of the County Counselor
                                         41 S. Central Avenue, 9th Floor
                                         Clayton, MO 63105
                                         (314) 615-7031 (direct)
                                         (314) 615-3732 (facsimile)
                                         crobertson@stlouisco.com

                                         Attorney for Defendant St. Louis County
 Case: 4:21-cv-00816-SRC Doc. #: 1-5 Filed: 07/06/21 Page: 3 of 3 PageID #: 49




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 6th day of July, 2021, a true and accurate
copy of the foregoing Notice of Removal to Federal Court Propounded to Plaintiff was filed
electronically with the Clerk of Court and served via e-mail to:

       Mark J. Pedroli
       Pedroli Law, LLC
       7777 Bonhomme Ave, Suite 2100
       Clayton, Missouri 63105
       (314) 669-1817
       (314) 789-7400 (fax)
       mark@pedrolilaw.com
       Attorney for Plaintiff

       Daniel J. Kolde
       P.O. Box 440344
       St. Louis, Missouri 63105
       daniel.kolde.law@gmail.com
       Attorney for Plaintiff
                                                     /s/ Catherine M. Robertson
